          Case 1:18-cr-00844-ER Document 99 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


             v.
                                                                       ORDER
ROBERT PENA,
                                                                  18 Civ. 844-1 (ER)
                             Defendant.



RAMOS, D.J.

        The Court is in receipt of Defendant Pena’s pro se motion for compassionate release and

to correct his sentence pursuant to 28 U.S.C. § 2255. Doc. 98. The United States Attorney’s

Office is instructed to respond to this motion by no later than February 19, 2021.

       Pena’s request for appointment of a pro bono attorney is denied without prejudice. See

United States v. Hilliard, No. 17 Crim. 35-01 (VB), 2021 WL 242538, *2 n.1 (S.D.N.Y. Jan. 25,

2021) (noting there is no constitutional right to counsel for compassionate release motions, and

denying when the basis for Defendant’s request was set forth in detail in the motion).

       The Clerk of the Court is respectfully directed to mail a copy of this order to Pena.

       It is SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
